Title: To James Madison from Thomas Newton, 22 June 1802
From: Newton, Thomas
To: Madison, James


Dr Sir
Norfolk June. 22. 1802
I Received your favor the wine similar & of the same cargo was shipped & expect with you before it came to hand. The Brasil wine I think superior & price $350 dollars little of such wine is imported; the President has had some of the quality, but most here, give a preferance to the last importation; what is sent, if it gets to hand as shipped, I have no doubt will please; I have some of the Brasil wine in Hds. It will give me pleasure to supply you & friends with what you may want from this place, I have some Citron with the wine ⟨in⟩ boxes of 14 lb. each it comes high, but a box will serve three or four large families & is a scarce Article, if you wish any please to let me know. I am respectfully ⟨Y⟩r. Obt Servt
Thos Newton
 

   
   RC (DLC). Docketed by JM.



   
   Letter not found.


